Title: To James Madison from Edward Carrington, 27 May 1789
From: Carrington, Edward
To: Madison, James


My dear SirPowhatan May 27. 1789
I have been favored with yours of the 8th. Instant and thank you for the notice you take of my declining a visit to N. Y. I am the less inclined to take such a trip, since you have mentioned the great numbers who are there. I would not be rated amongst them for the best that any one of them will obtain.
I am pleased to discover from the debates of your House that although an accurate attention appears to be given by Gentlemen to the local Interests of their respective States, yet a liberal spirit of concession and accommodation seems to be the prevailing principle of action. The paper you was so good as to enclose was truly acceptable; any that you will be pleased to send in future, will be gratefully acknowledged, although you may not have liesure to accompany them with a single line. The Motion for placing G. B. upon the footing of the most favored Nation is, in my mind incomprehensible; I see neither good Will, nor a necessary policy, for its foundation. In our supine State her hostility manifested itself in every commercial arrangement; and I really think that of all the Nations of the Earth she may be made the most dependent on our policy. The West India Islands must be supplied with provisions lumber & Cattle from the U. S. or be greatly diminished in their value to the Nations to whom they belong—G. B. is the greatest possessor, and of course must be the most affected by an interruption in the Supplies of these Articles.
I have not a Syllable of news to give you. As to rains we have a seasonable Spring, but as to warmth we have not yet advanced beyond the 1[s]t. of april, I am now writing by a fire. I know not whether those Philosophers may not be right who say the Earth is gradually cooling. Present me to your worthy Colleagues and beleive me to be, with great sincerity & truth yr. Affe. Freind & Hl. St.
Ed. Carrington
